DETAILED ACTION
The amendment filed August 30, 2021 has been entered.  Claims 1-9 and 11-19 remain pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11, 13-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 9,254,240 to Lin et al. (Lin) in view of US Patent 6,474,373 to Sejnowski (Sejnowski) and US Patent 5,101,823 to Smith (Smith).

Regarding claim 2, Lin discloses the control system is programmable (the control system is programmed to operate the pump, heater, etc. based on input from the user).
Regarding claim 4, Lin discloses the control system automatically opens or closes the one-way air valve (col. 10, line 62 – col. 11, line10).
Regarding claim 5, Lin discloses the control system further comprises a control panel (208).
Regarding claim 6, Lin does not disclose the control panel comprises a touchscreen display.  Lin uses buttons on the control panel to signal the controller.  However, applicant is 
Regarding claim 7, Lin discloses the control panel programs the control system (the user inputs commands via the control panel to operate the control system).
Regarding claim 8, Lin discloses a conduit (air passage 230 connects the output of the pump fan to the one-way valve 260) disposed between the fan and the one-way air valve.
Regarding claim 9, Lin discloses a filtration system (filter pump for filtering water; see col. 9, lines 13-15).
Regarding claim 11, the combination of Lin, Sejnowski, and Smith includes and makes obvious the blow-up swimming pool according to claim 1, as detailed above. Smith further includes and teaches wherein the at least one ballast chamber comprises: a ballast chamber isolation valve (e.g. air valve 14) to control the filling and emptying of the at least one ballast chamber with the fluid ballast (see at least Col. 3, L56-59 "Floor portion 12 is inflated via air valve 14 which would be a standard type of valve of the type which may be a check valve for allowing air to be blown into the floor portion and inflated"; one skilled in the art would understand and recognize that the disclosed "air valve 14 which would be a standard type of valve of the type which may be a check valve for allowing air to be blown into the floor portion 
Regarding claim 13, the combination of Lin, Sejnowski, and Smith includes and makes obvious the blow-up swimming pool according to claim 1, as detailed above. Smith further includes and teaches wherein the at least one ballast chamber comprises: a baffle system (e.g. plurality of transverse baffles 33; see Col. 2, L49-53 "the floor portion including a plurality of transverse baffle members between the upper and lower surfaces of the floor portion for providing structural integrity to the floor portion and the upper portion while the floor is in the inflated state"; see section g in claim 1; see Col. 4, L17-30 "s seen in the overall perspective view in FIG. 1, and in cross-sectional view in FIG. 2, floor portion 12 includes a plurality of transverse baffles 33 attached at their upper most edge to upper surface 13 and their lower most edge to lower surface 15, with transverse baffles 33 extending substantially the width of floor portion 12. Baffles 33 would provide a means for assuring that the structural integrity of the floor portion 12 would be maintained in substantially the rigid rectangular shape as seen in FIG. 1 when a person is lying thereupon. baffles 33 would eliminate the possibility of the outermost wall of floor portion 12 and the upper wall or ring portion 18 being diverted outward in the direction of Arrows 35 as seen in FIG. 1") for restricting the flow of the fluid ballast within the at least one ballast chamber (e.g. in as much as that disclosed by applicant; one skilled in 
Regarding claim 14, Lin discloses the inflatable wall structure has reinforced portions (tensioning structures 120).
Regarding claim 15, Lin discloses a water isolation valve (drain valve 280) connected to the inflatable wall structure.
Regarding claim 16, Lin discloses the control system is programmed to automatically open and close the water isolation valve (operating the air pump causes the water isolation valve to automatically open and close).
Regarding claim 19, Lin discloses a heating system (226).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Lin in view of Sejnowski and Smith as applied to claim 1 above, and further in view of US Patent Application Publication 2005/0159275 to Bullman et al. (Bullman).  
Regarding claim 3, Lin as modified by Sejnowski and Smith discloses the blow-up swimming pool according to claim 1 (see above), but does not disclose the control system comprises at least one of the following: at least one pressure sensor for sensing selected air and water pressure parameters; at least one flow sensor for sensing air flow through the one-way air valve; a timer; and at least one wireless transmitter and receiver.  Bullman teaches an inflatable pool including a control system having at least one pressure sensor for sensing selected air and water pressure parameters ([0159]) such that the controller .

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Lin as modified by Sejnowski and Smith as applied to claim 1 above, and further in view of US Patent 9,574,362 to Zhu (Zhu).
Regarding claims 17 and 18, Lin as modified by Sejnowski and Smith discloses the blow-up swimming pool according to claim 1 (see above) but does not disclose a canopy wall or a water drip system.  Zhu teaches an inflatable pool (title/abstract) including a canopy wall (42) and a water drip system (sprayer assembly 50) to provide entertainment to users of the pool.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a canopy wall and water drip system as taught by Zhu in the pool of Lin to provide entertainment to users of the pool.

Allowable Subject Matter
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the cited prior art documents do not disclose an inflatable pool comprising, in combination with .

Conclusion
The newly cited references and new interpretation of applicant’s claimed invention were discovered upon further review of the application prior to allowance.  Therefore, a new non-final office action has been issued with new grounds of rejection.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLAS A ARNETT whose telephone number is (571)270-5062.  The examiner can normally be reached on M-Th 8:00-5:00; F 12:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/NICOLAS A ARNETT/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        December 4, 2021